                  IN THE UNITED STATES DISTRICT COURT                                12/3/2019
                      FOR THE DISTRICT OF MONT ANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA,

                     Plaintiff,                        CR 15-11-H-CCL-02
                                                        CV 18-98-H-CCL
 -v-
                                                              ORDER
 JOSEPH LEE ELDABAA,

                    Defendant.

       Before the Court is Defendant's "Motion for Reconsideration After Re-

Assignment to Nutral [sic], Impartial Judge." The matter referenced in

Defendant's motion was recently dismissed as without merit and its filing did not

in any way impact the Court's earlier decision.

       Additionally, you included in your recent filing your counsel's written

advice to you. I want to direct your attention to your attorney's statement to you

on page 3 of his letter, which states, in part, as follows:

             Except for that, my involvement in your case is now
             over. Your confession and extensive criminal history
             made this case particularly challenging. Judge Lovell
             said that yours is one of the worst criminal histories that
             he had ever seen in 31 years on the bench. Considering
             the fact that you went into sentencing as a career
             criminal with a guideline range of imprisonment of 188
             to 234 months, I thought that a 10-year sentence was fair
             since Judge Lovell could have given you twice that much
             time. Fortunately, that didn't happen.
(Doc. 338-4 at 3).

      Far from supporting your motion for reconsideration, your filing

demonstrates that the Court's imposition of sentence in this case was reasonable.

Accordingly,

      IT IS HEREBY ORDERED that Defendant's motion for reconsideration

(Doc. 337) is DENIED.

      I hereby recuse myself as to any future filings by Mr. Eldabaa or on his

behalf in these matters. The Clerk is therefore directed to notify Chief Judge

Christensen of the entry of this Order so that he can reassign future filings, if any.

      Dated this 2nd day of December, 2019.




c: Chief Judge Christensen


                                           2
